Citation Nr: 1338332	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for pain.

3.  Entitlement to service connection for thoracolumbar spine disability (a back disability).

4.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of left side face injury with depressed fractures of the zygoma and infraorbital rim fracture, to include the issue of whether new and material evidence has been presented to reopen an RO administrative decision which held that injuries from a February 1985 altercation were not in line of duty due to willful misconduct.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for depression and mental distress as a result of treatment provided by the Spokane, Washington VA Medical Center (VAMC).

6.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1985.  He had additional military service with the Army National Guard, to include a period of active duty for training (ACDUTRA) from December 1977 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In February 2010, the Board reopened the previously denied claim of service connection for thoracolumbar spine disability.  It remanded that service connection claim, as well as the remaining claims on appeal. 

As the Board noted in its February 2010 remand, the Veteran has raised numerous claims, some of which are not clear, that have not been developed and adjudicated by the RO.  

In its February 2010 remand, the Board suggested that the RO contact the Veteran in order for him to clearly indicate what additional claims he was requesting VA adjudicate, and that the Veteran let the RO clearly know what claims he wished to file and then, if possible, avoid filing additional claims until all claims were fully adjudicated.  The RO so contacted the Veteran in February 2013, and the Veteran responded in a March 2013 statement.  

Any such issues raised by the Veteran, which are not currently before the Board, are referred to the RO for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In a written statement received in November 2013, the Veteran requested a Board videoconference hearing regarding the issues on appeal.  

Therefore, the appeal should be remanded to afford the Veteran a Board videoconference hearing as he has requested.  See 38 C.F.R. §§ 20.704, 20.1304.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing, as appropriate, in the order that the request for a hearing was received.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



